Title: From John Adams to C. W. F. Dumas, 26 June 1783
From: Adams, John
To: Dumas, C. W. F.


          Sir
            Paris June 26. 1783
          It is Sometime Since I had a Line from you or my Son. I hope all is well.
          I can give you no News. There is a Species of Witchcraft governs in England which keeps them from knowing their own Minds.— and a similar malignant Spirit reigns in America and prevents Us from getting any Intelligence from thence.—
          I sometimes feel Wroth enough, to wish for the Revival of an old Spirit to hang these Witches.— Yet We should find it difficult to get at, the true ones; So I believe I m[ust] recur to my old Resource, Patien [ce.]
          It is now Six Months that I have been waiting in expectation that the next Week would bring me Something certain. and I am now as uncertain as I was Six months ago.
          you will be so good as to inform me when you receive the Ratification of the Treaty and when Mr Van berckel Sails. and give my Love to my Boy and tell him not to forget his Promises.
          Yours
          John Adams.
        